UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                             Before
                                MULLIGAN, FEBBO, SCHASBERGER
                                    Appellate Military Judges

                       Sergeant SHAQUILLE CRAIG
                       United States Army, Petitioner
                                     v.
         Colonel MARK A. BRIDGES, United States Army, Military Judge
                                Respondent

                                                     and

                                         UNITED STATES
                                        Real Party in Interest

                                       ARMY MISC 20180632

         ----------------------------------------------------------------------------------------------
                   SUMMARY DISPOSITION AND ACTION ON PETITION FOR
          EXTRAORDINARY RELIEF IN THE NATURE OF A WRIT OF MANDAMUS
         ----------------------------------------------------------------------------------------------

MULLIGAN, Senior Judge:

        Petitioner seeks extraordinary relief from a ruling of the military judge
denying petitioner’s motion to compel appointment of an expert consultant to the
petitioner’s defense team in the form of an attorney learned in the law of capital
litigation. Petitioner relies on United States v. Gonzalez, 39 M.J. 459, 461 (C.M.A.
1994), for the test of when appointment of an expert consultant is required. In the
alternative, petitioner requests this court “appoint an expert consultant as counsel
for the petitioner.”

      To qualify for the extraordinary relief he seeks, petitioner must demonstrate,
among other things, “there is no other adequate means to attain relief[.]” Hasan v.
Gross, 71 M.J. 416, 418 (C.A.A.F. 2012) (citing Cheney v. United States Dist. Court
for D.C., 542 U.S. 367, 380-81 (2004). The availability of direct appeal after trial is
considered an “other adequate means” of relief. See Dew v. United States, 48 M.J.
639, 648 (Army Ct. Crim. App. 1998). A military judge’s denial of a defense
request to compel the appointment of an expert consultant is a matter properly
reviewed on direct appeal. See Gonzalez, 39 M.J. at 459-61.

       For the foregoing reasons, and based on the reasoning, logic, and dicta set
forth in United States v. Hennis, 77 M.J. 7 (C.A.A.F. 2017), the petition is DENIED.

        Petitioner’s request for the appointment of appellate counsel is DENIED as
moot.
CRAIG—ARMY MISC 20180632

      Judge SCHASBERGER concurs.

FEBBO, Judge, concurring:

       I concur with the reasoning and result of the majority’s disposition of this
matter. I write separately to clarify that our decision today is based on the criteria
for the issuance of a writ of mandamus and the unusual nature of appellant’s request
for an expert consultant.

       As our superior court has noted, regardless of the ripeness of issues before
this court, appropriate parties “may most certainly do what is ‘prudent’ and
‘appropriate’ in the instant case.” Hennis, 77 M.J. at 11. Nothing precludes
petitioner from requesting appointment of learned counsel as learned counsel—
rather than as an expert consultant—in the future. Whether such a request should be
granted after 1 January 2019 in light of our superior court’s analysis regarding
“future capital litigants” is a question not before us today. See id. at 9-10.

DATE: 14 December 2018

                                       FOR
                                        FORTHE
                                            THECOURT:
                                                COURT:



                                        MALCOLMH.
                                       MALCOLM      H.SQUIRES,
                                                       SQUIRES,JR.
                                                                JR.
                                        Clerk of Court
                                       Clerk of Court




                                          2